TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2014



                                       NO. 03-12-00247-CV


                                 Roland Oil Company, Appellant

                                                  v.

                            Railroad Commission of Texas, Appellee




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES PURYEAR, ROSE, AND FIELD
             REVERSED AND REMANDED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 28, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

remands the case to the Railroad Commission of Texas for further proceeding. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.